Name: Commission Directive 88/95/EEC of 8 January 1988 amending Annex I to Council Directive 66/400/EEC on the marketing of beet seed
 Type: Directive
 Subject Matter: marketing;  means of agricultural production;  plant product
 Date Published: 1988-03-02

 Avis juridique important|31988L0095Commission Directive 88/95/EEC of 8 January 1988 amending Annex I to Council Directive 66/400/EEC on the marketing of beet seed Official Journal L 056 , 02/03/1988 P. 0042 - 0042 Finnish special edition: Chapter 3 Volume 26 P. 0100 Swedish special edition: Chapter 3 Volume 26 P. 0100 *****COMMISSION DIRECTIVE of 8 January 1988 amending Annex I to Council Directive 66/400/EEC on the marketing of beet seed (88/95/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by Commission Directive 87/120/EEC (2), and in particular Article 21a thereof, Whereas, in the light of the development of scientific and technical knowledge, Annex I to Directive 66/400/EEC should be amended for the reasons set out below; Whereas diseases which reduce the usefulness of seed should be at the lowest possible level; Whereas it has been established that the Community production of beet, in particular of sugar and fodder beet, is increasingly at risk from the spread of rhizomania, a disease caused by necrotic yellow vein virus; Whereas the inert matter in seed lots represents a risk for the spread of rhizomania; whereas standards in respect of the maximum content of inert matter in those types of beet seed which represent the major part of seed used in the Community should be adopted for the abovementioned reasons and in the light of the development of the seed quality normally achieved for the individual categories, respectively; Whereas, however, in the case of multigerm seed the appropriate safeguards cannot yet be defined and whereas, owing to the quantitatively reduced risk, it appears justified to postpone the establishment of additional requirements in respect of this type of seed; Whereas, nevertheless, areas in the Community which have been recognized as 'Rhizomania-free zones' under appropriate Community procedures should be effectively protected already against the risk of introducing rhizomania; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I (B) (3) to Directive 66/400/EEC is hereby amended as follows: 1. The following is added to point (b): '(cc) In the case of seed of the category ''basic seed", the percentage by weight of inert matter shall not exceed 1,0. In the case of seed of the category ''certified seed", the percentage by weight of inert matter shall not exceed 0,5. In the case of pelleted seed of both categories, the satisfaction of the relevant condition shall be examined on samples drawn, pursuant to Article 7 (1), from processed seed which has undergone partial decortication (rubbing or grinding) but has not yet been pelleted, without prejudice to the official examination of the minimum analytical purity of the pelleted seed.' 2. The following point is added: '(c) Other special conditions: Member States shall ensure that beet seed may not be introduced into areas recognized as ''Rhizomania-free zones" under appropriate Community procedures, unless the percentage by weight of inert matter does not exceed 0,5.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 July 1988. Article 3 This Directive is addressed to the Member States. Done at Brussels, 8 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2290/66. (2) OJ No L 49, 18. 2. 1987, p. 39.